IN THE SUPREME COURT OF PENNSYLVANIA



In the Matter of                            : No. 177 DB 2015 (No. 94 RST 2015)
                                            :
                                            :
JENNIFER NIX CAPOZZOLA                      : Attorney Registration No. 87204
                                            :
PETITION FOR REINSTATEMENT                  :
 FROM RETIRED STATUS                        : (Philadelphia)


                                        ORDER


PER CURIAM


       AND NOW, this 6th day of January, 2016, the Report and Recommendation of

Disciplinary Board Member dated December 24, 2015, is approved and it is ORDERED

that Jennifer Nix Capozzola, who has been on Retired Status, has never been

suspended or disbarred, and has demonstrated that she has the moral qualifications,

competency and learning in law required for admission to practice in the

Commonwealth, shall be and is, hereby reinstated to active status as a member of the

Bar of this Commonwealth. The expenses incurred by the Board in the investigation

and processing of this matter shall be paid by the Petitioner.